Citation Nr: 0715648	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for disability of the 
cervical spine.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTOR NEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He also had subsequent periods of active duty for 
training.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which continued a 10 percent rating 
for the veteran's low back disability.  Although the rating 
for the veteran's low back disability was increased to 20 
percent, effective from November 30, 2001, in a September 
2003 decision, this did not satisfy the veteran's appeal.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Cleveland, Ohio and most recently to 
the RO in Pittsburgh, Pennsylvania.


REMAND

The veteran contends that the current 20 percent evaluation 
assigned for his low back disability does not accurately 
reflect the severity of his condition.  The record reflects 
that the veteran was most recently afforded a VA examination 
to determine the degree of severity of this disability in 
February 2005.  The report of that examination is not 
adequate for rating purposes because the examiner noted that 
the veteran had additional functional impairment on repeated 
use, but failed to attempt to provide an assessment of such 
additional functional impairment.  The veteran's 
representative has requested the Board to remand this case 
for the purpose of affording the veteran another VA 
examination.  The Board agrees that a remand for that purpose 
is warranted. 

In addition, the Board notes that in a June 2006 rating 
decision, the veteran was denied entitlement to service 
connection for disability of the cervical spine and 
headaches.  The Board has construed the argument submitted by 
the veteran's representative in April 1997, after the case 
was forwarded to the Board, as a valid notice of disagreement 
with the June 2006 rating decision.  Because the notice of 
disagreement placed the issues in appellate status, they must 
be remanded for the originating agency to issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided a 
Statement of the Case on the issues of 
entitlement to service connection for 
disability of the cervical spine and 
headaches.  He should also be informed of 
the requirements to perfect an appeal 
with respect to these new issues.  If the 
veteran does perfect an appeal, the RO or 
the AMC should ensure that all required 
development is completed before these 
matters are returned to the Board for 
further appellate action.

2.  The appellant should be requested to 
submit any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability during the period 
of this claim, or to provide the 
identifying information and any 
authorization necessary for VA to obtain 
the records on his behalf.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

4.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to an 
increased rating for a low back disability 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  All issues properly in appellate 
status should be returned to the Board at 
the same time.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


